DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-7 and 9-20 are pending.
Claims 1-7 and 9-20 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,620,593 and 9,982,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the discussion of each rejection from the previous Office action mailed 01 October 2021 below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) in the Office action mailed 07 October 2021 is withdrawn in view of the amendment received 06 January 2022 and the argument that claim 17 is limited to a platform as described in the specification at paragraphs 60 and 62 as a type of apparatus.
Claim Rejections - 35 USC § 101
Claim 3 is patent eligible under 35 U.S.C. 101 because the claims recite an unconventional additional element at USPTO step 2B of performing paired-end sequencing on cell-free maternal DNA. 
Claims 1-7 and 9-20 are patent-eligible under 35 U.S.C. 101 because the claims recite in independent claims 1, 19, and 20 a level of complexity requiring analysis of at least one million DNA molecules that is not practical to perform in the human mind. Consequently claims 1-7 and 9-20 do not recite the mental process grouping of abstract ideas at USPTO step 2A prong one. See MPEP 2106.
Double Patenting
The rejection of claims 1-6 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 26, 27, 36, and 37 of U.S. Patent No. 8,620,593 in the Office action mailed 07 October 2021 is withdrawn in view of the terminal disclaimer received 06 January 2022.
The rejection of claims 1-10 and 12-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-15 of U.S. Patent No. 9,982,300 in the Office action mailed 07 October 2021 is withdrawn in view of the terminal disclaimer received 06 January 2022.
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,442,774 in the Office action mailed 07 October 2021 is withdrawn in view of the arguments received 06 January 2022. The argument that claim 3 of U.S. Patent No. 8,442,774 does not claim or make obvious statistical values from sizes of DNA molecules is persuasive. Claim 3 of U.S. Patent No. 8,442,774 differs from the instant claims because it has a limitation of determining a ratio of amounts of nucleic acids based on the lengths of nucleic acids. The argument that claim 3 of U.S. Patent No. 8,442,774 differs from the instant claims because it has a limitation of determining accumulated lengths is not persuasive because that limitation occurs in issued claim 21, not issued claim 3 over which the instant claims are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631